Citation Nr: 1814600	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for a left hip disorder.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the April 2014 statement of the case.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The underlying merits of the claims for service connection for cervical spine, lumbar spine, and right hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied a claim for service connection for a cervical spine disorder.  The Veteran was notified of the decision, but he did not appeal that determination or submit new and material evidence within one year of such notification.

2.  In a June 1992 rating decision, the RO denied a claim for service connection for a lumbar spine disorder.  The Veteran was notified of the decision, but he did not appeal that determination or submit new and material evidence within one year of such notification.

3.  The evidence received since the June 1992 rating decision, by itself, or in conjunction with previously considered evidence, is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder.  

4.  The evidence received since the June 1992 rating decision, by itself, or in conjunction with previously considered evidence, is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision that denied service connection for a cervical spine disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The June 1992 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

3.  The evidence received since the June 1992 rating decision is new and material, and the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The evidence received since the June 1992 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

The Veteran's claims for service connection for a cervical spine disorder a lumbar spine disorder were previously considered and denied by the RO in a June 1992 rating decision.  The Veteran was notified of that decision; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the June 1992 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

In the June 1992 rating decision, the RO acknowledged the Veteran's claim that he injured his neck during basis training and that he was shown to have a current cervical spine disorder, but found that the service treatment records did not document any findings, diagnosis, or complaints regarding a neck injury during the November 1967 discharge examination.  Therefore, the RO concluded that the available evidence did not show any neck disability during service or within one year thereafter.  The RO also considered the incidental findings regarding lumbar spine problems, but determined that there was no evidence establishing a relationship to his military service

The evidence received since the June 1992 rating decision includes VA examination reports, VA treatment records, private treatment records, and statements from the Veteran and his ex-wife.  Notably, in a November 2011 statement, his ex-wife indicated that they had been married from 1981 to 2007 and that he had had problems with his neck and spine since the time that they had met.  Such evidence suggests an earlier onset than previously shown.  As such, the evidence relates to unestablished facts necessary to substantiate the claim.  Moreover, for the purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a cervical spine disorder and a lumbar spine disorder.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for arthritis of the cervical spine (neck) is reopened.

New and material evidence having been submitted the claim for service connection for degenerative disc disease of the lumbar spine, previously denied as spondylolisthesis of the lumbar spine is reopened.


REMAND

In a November 2011 VA form 21-4142, the Veteran indicated that he had received treatment for his hip, neck, and back at Westwood Chiropractic and Rehab from January 1985 to September 1990.  However, it does not appear that an attempt was made to request such records.  Thus, on remand, the AOJ should attempt to obtain any outstanding treatment records.

The Board also notes that the Veteran was afforded a VA examination in November 2012 in connection with his claim for service connection for a lumbar spine disorder.  The examiner diagnosed him with lumbar spine degenerative disc disease, but opined that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As part of the rationale, the examiner indicated that the military records did not document treatment for back pain.  However, the service treatment records do note a report of sore back muscles in January 1965, and in a January 1967 report of medical history, the Veteran indicated that he had recurrent back pain.  Therefore, the Board finds that an additional medical opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine, lumbar spine, and right hip, to include records from Westwood Chiropractic and Rehab (see November 2011 VA Form 21-4142).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran and other lay persons are competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or any other layperson, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not the Veteran has a current lumbar spine disorder that is related to his military service, including any injury, symptomatology, and duties therein.  In so doing, the examiner should consider the service treatment records noting sore back muscles in January 1965 and the report of recurrent back pain in November 1967, as well as the Veteran's assertion that his current back disorder is due to his falls while in service.  He or she should also consider his ex-wife's November 2011 statement that they were married from 1981 to 2007 and that he had back problems since they met 

In so doing, the examiner should discuss how such a disorder generally presents or develops in most cases.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed about its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


